                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   William E. Camy, SBN 291397
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants
                                                       CALIFORNIA EXPOSITION & STATE FAIR, CALIFORNIA EXPOSITION & STATE FAIR POLICE
                                                   7   DEPARTMENT, ROBERT CRAFT, and EVEREST ROBILLARD

                                                   8                                     UNITED STATES DISTRICT COURT
                                                   9
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   BRIAN K. ROAT,                                      CASE NO. 2:18-cv-01701-MCE-CKD
                                                  12
                                                                         Plaintiff,                        STIPULATION TO CONTINUE THE
                 350 University Ave., Suite 200




                                                  13                                                       DISPOSITIVE MOTION DEADLINE;
                    Sacramento, CA 95825
PORTER | SCOTT




                                                       v.                                                  ORDER
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15   CALIFORNIA EXPOSITION & STATE
                                                       FAIR, CALIFORNIA EXPOSITION &                       Complaint Filed: 06/11/2018
                                                  16   STATE FAIR POLICE DEPARTMENT,
                                                       ROBERT CRAFT, and EVEREST
                                                  17   ROBILLARD,
                                                  18
                                                                   Defendants.
                                                  19   ___________________________________/
                                                  20           This        Stipulation      is   entered    into     by     and     between      Plaintiff
                                                  21   BRIAN ROAT (“Plaintiff”) and Defendants CALIFORNIA EXPOSITION & STATE FAIR,
                                                  22   CALIFORNIA EXPOSITION & STATE FAIR POLICE DEPARTMENT, ROBERT CRAFT, and
                                                  23   EVEREST ROBILLARD (“Defendants”) through their counsel of record.
                                                  24           The parties have agreed to attend and scheduled a Settlement Conference with Judge Newman
                                                  25   on December 16, 2019. In order to avoid potentially unnecessary litigation expenses should the
                                                  26   matter resolve at the Settlement Conference, the parties have conferred and agree to continue the
                                                  27   deadline to file a dispositive motion to February 20, 2020. The parties submit good cause exists to
                                                  28   extend the aforementioned deadline. The parties further submit that continuing the aforementioned

                                                       {02094528.DOCX}                             1
                                                                   STIPULATION TO CONTINUE THE DISPOSITIVE MOTION DEADLINE; ORDER
                                                   1   deadline will not impact the Court’s schedule. No trial date has been scheduled.
                                                   2           IT IS SO STIPULATED.
                                                   3   Date: October 29, 2019                         LAW OFFICE OF MARK E. MERIN
                                                   4
                                                                                                      By /s/ Mark Merin (Authorized on 10/24/19)
                                                   5                                                         Mark Merin
                                                                                                             Attorney for Plaintiff
                                                   6
                                                   7   Date: October 29, 2019                         PORTER | SCOTT
                                                   8                                                  A PROFESSIONAL CORPORATION

                                                   9                                                  By /s/ William E. Camy
                                                                                                             Stephen E. Horan
                                                  10                                                         William E. Camy
                                                  11                                                         Attorneys for Defendants

                                                  12
                                                                                                      ORDER
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Based upon the Stipulation of the parties:

                                                  15           1.        The deadline previously set to file a dispositive motion is VACATED.
                                                               2.        The new deadline to file a dispositive motion is February 20, 2020.
                                                  16
                                                  17           IT IS SO ORDERED.
                                                  18
                                                       Dated: October 29, 2019
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02094528.DOCX}                              2
                                                                    STIPULATION TO CONTINUE THE DISPOSITIVE MOTION DEADLINE; ORDER
